Opinion by
Ector, J.
§ 7 2 4. Motion for new trial; ignorance of lime of holding court no ground for. It is no ground for a new trial that a defendant in a suit did not know on what day of the term or what term of the court his cause would be called for trial. A failure of a party or his attorney, through their own ignorance of the statutory time of holding court, to attend a trial, is not a good ground. for a new trial.
§ 725. Motion for neto trial because the party was misled by the statement of his adversary’s attorney. The statements in Bolls’ affidavit as to what was said and done by plaintiff’s attorney which induced defendant to believe that the case would not be tried until the February term of court, are altogether too indefinite. Applications for new trial on the ground set out in the motion are addressed to the sound discretion of the court. And the manner in which the court has exercised it will not be revised by the appellate tribunal unless it clearly appears that the discretion has been abused.
Affirmed.